United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, BOULDER
VALMONT POST OFFICE, Boulder, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1382
Issued: January 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2008 appellant filed a timely appeal of a January 4, 2008 merit decision of
the Office of Workers’ Compensation Programs, finding that he did not sustain an emotional
condition in the performance of duty and a March 25, 2008 nonmerit decision, denying his
request for review of the written record by an Office hearing representative as untimely.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this
claim.
ISSUES
The issues are: (1) whether appellant has established that he sustained an emotional
condition in the performance of duty; and (2) whether the Office properly denied appellant’s
request for a review of the written record as untimely pursuant to 5 U.S.C. § 8124.

FACTUAL HISTORY
On November 11, 2007 appellant, then a 60-year-old customer service supervisor, filed a
traumatic injury claim alleging that on November 10, 2007 he became totally stressed out upon
receipt of a letter from the Equal Employment Opportunity (EEO) Office of Dispute Resolution
regarding the investigation into his harassment and discrimination claims which he alleged
included statements from the employing establishment containing untruths. On November 23,
2007 the employing establishment controverted the claim as appellant was not at work when he
received the letter and EEO activities are generally not compensable.
In a letter dated November 23, 2007, the employing establishment controverted the claim
on the grounds that the injury was sustained while appellant was not at work and not performing
any official duties at his home. It noted that appellant attributed his depression and stress to
receipt of a letter at his home from the Colorado District EEO Office on his complaint.
By letter dated November 27, 2007, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It addressed the additional factual and medical
evidence he needed to submit within 30 days to support his claim. Also on November 27, 2007
the Office requested that the employing establishment respond to appellant’s allegations and
provide a statement from a knowledgeable supervisor on the accuracy of appellant’s statements
regarding the alleged November 10, 2007 incident within 30 days.
On November 30, 2007 the Office received a November 24, 2007 letter from appellant
noting his disagreement with the Office’s statement that he had not established his claim as he
had submitted a copy of the national EEO investigation. Appellant alleged that his supervisors
and coworkers involved in the investigation lied and, as they are his immediate supervisors, he
has established his claim. With his November 30, 2007 letter, appellant submitted a copy of the
November 7, 2007 precomplaint counseling/final interview letter he had received on
November 10, 2007, his November 9, 2007 response to allegations made against him in his EEO
complaint and a November 12, 2007 disability slip by Dr. Sally C. Berger, a treating Boardcertified family practitioner, indicating appellant could return to work on November 26, 2007.
On December 5, 2007 the Office received a November 26, 2007 disability slip by
Dr. Berger. Subsequently, it received a November 26, 2007 report by Dr. Berger diagnosing
work stress. Dr. Berger noted that appellant had previously been treated for job-related
depression stress and that he saw her on November 12, 2007 for a recurrence of that condition.
Appellant attributed his depression and stress to his belief that his job was threatened and his
inability to “be productive at work under his present management.” In concluding, Dr. Berger
attributed appellant’s current symptoms and mood to work stress and recommended he take “a
leave of absence from work while he resolves the present difficulties.”
On December 7, 2007 the Office received an undated letter from appellant responding to
the Office’s November 27, 2007 request for additional information. It reviewed the facts and the
circumstances surrounding the November 10, 2007 incident.1
1

Appellant also included a description of the allegations contained in his EEO complaint, which are not part of
this appeal.

2

Subsequently the Office received additional evidence from appellant regarding his EEO
claim. The evidence included: appellant’s November 12, 2007 response to allegations made
against him in his EEO complaint; a December 21, 2007 memorandum regarding the expiration
of his continuation of pay eligibility; a December 27, 2007 letter from the employing
establishment challenging appellant’s EEO allegations; a November 7, 2007 preletter from the
EEO Office of Dispute Resolution; a December 17, 2007 letter and an undated response to
appellant’s EEO allegations from Joshua Fordham, appellant’s supervisor; an undated response
to appellant’s EEO allegations by Keith Coleman, postmaster Boulder; an undated response to
appellant’s EEO allegations by Julie Shaffer, manager customer service operations, Denver west;
an undated response to appellant’s EEO allegations by Jarmin Smith, manager, post office
operations (B); an undated response to appellant’s EEO allegations by Jaime Osborne, manager,
customer service services, Boulder Flatirons; an undated response to appellant’s EEO allegations
by Servo Garza, postmaster Grand Junction; an undated response to appellant’s EEO allegations
by Selwyn D. Epperson, district manager, customer service sales, Colorado/Wyoming district; an
undated response to appellant’s EEO allegations by Lee Carruthers, postmaster, Aurora; a
December 20, 2007 by Dr. David R. Torres, a treating psychiatrist, diagnosing depression and
noting appellant attributed his condition to age and sex discrimination by the employing
establishment; disability notes dated November 12 and 26, 2007 by Dr. Berger.
By decision dated January 4, 2008, the Office denied the claim on the basis that appellant
had not established a compensable factor of employment. Specifically, it found appellant’s
reaction to the November 7, 2007 EEO letter to be unrelated to his assigned duties.2
In a letter dated February 22, 2008 and postmarked February 28, 2008, appellant
requested a review of the written record by an Office hearing representative.
By decision dated March 25, 2008, the Office denied appellant’s request for a review of
the written record by an Office hearing representative. It stated that his request was dated
February 22, 2008 and postmarked February 23, 2008, which was more than 30 days after the
issuance of the Office’s January 4, 2008 decision, and that he was therefore not entitled to a
hearing as a matter of right. The Office nonetheless considered the matter in relation to the issue
involved and denied appellant’s request on the grounds that the issue was factual and medical in
nature and could be addressed through the reconsideration process by submitting additional
evidence.
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.3 There are situations where an injury or an
2

The Office adjudicated appellant’s claim as a traumatic injury based on his claim form and initial allegation. A
traumatic injury refers to injury caused by a specific event or incident or series of incidents occurring within a single
workday or work shift whereas an occupational disease refers to an injury produced by employment factors which
occur or are present over a period longer than a single workday or work shift. 20 C.F.R. § 10.5(ee), (q); Brady L.
Fowler, 44 ECAB 343, 351 (1992). The Board notes that appellant submitted evidence regarding his EEO claim of
age and sex discrimination, which occurred over more than one day. Appellant is not precluded from filing an
occupational disease claim based on his EEO allegations of age and sex discrimination.
3

L.D., 58 ECAB ___ (Docket No. 06-1627, issued February 8, 2007).

3

illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.4 Where the disability results from an
employee’s emotional reaction to his regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.5 On the other hand, the disability is not covered where it results from such
factors as an employee’s fear of a reduction-in-force or his frustration from not being permitted
to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.10 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor.11 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.12

4

A.K., 58 ECAB ___ (Docket No. 06-626, issued October 17, 2006).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

J.F., 59 ECAB ___ (Docket No. 07-308, issued January 25, 2008); Gregorio E. Conde, 52 ECAB 410 (2001).

7

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); Matilda R. Wyatt, 52 ECAB 421
(2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).
8

See M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007); William H. Fortner, 49 ECAB
324 (1998).
9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

D.L., 58 ECAB ___ (Docket No. 06-2018, issued December 12, 2006).

11

K.W., supra note 7.

12

Robert Breeden, 57 ECAB 622 (2006).

4

ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to factors of his
federal employment. At the time he filed his compensation claim, he attributed his stress to the
receipt of letter while he was at home from the EEO Office of Dispute Resolution regarding the
investigation into his harassment and discrimination claims which he alleged included statements
from the employing establishment containing lies. An employee’s emotional reaction to an
administrative or personnel matter is generally not covered by workers’ compensation.13
However, an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment.14 The
Board finds that appellant has not provided any evidence establishing error or abuse by the
employing establishment with respect to the November 7, 2007 EEO letter.15
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant is entitled to a hearing before an
Office representative when a request is made within 30 days after issuance of and Office final
decision.16 A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark of the request.17 The Office has
discretion, however, to grant or deny a request that is made after this 30-day period.18 In such a
case, the Office will determine whether a discretionary hearing should be granted or, if not, will
so advise the claimant with reasons.19
ANALYSIS -- ISSUE 2
Appellant’s request dated February 22, 2008 and postmarked February 23, 2008, for
review of the written record by an Office hearing representative was made more than 30 days
after the date of issuance of the Office’s prior decision dated January 4, 2008 and, thus, appellant
was not entitled to a review of the written record as a matter of right. He requested a review of
the record by an Office hearing representative in a letter dated February 22, 2008 and
postmarked February 23, 2008. Hence, the Board finds that the Office properly denied
appellant’s request for a review of the written record as a matter of right because his request for a

13

L.S., 58 ECAB ___ (Docket No. 06-1808, issued December 29, 2006).

14

Jeral R. Gray, 57 ECAB 611 (2006).

15

As appellant has not established a compensable work factor, it is not necessary to address the medical evidence.
T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006); Barbara J. Latham, 53 ECAB 316 (2002).
16

5 U.S.C. § 812(b)(2). See A.B., 58 ECAB ___ (Docket No. 07-387, issued June 4, 2007).

17

20 C.F.R. § 10.616(b).

18

Hubert Jones, Jr., 57 ECAB 467 (2006).

19

Teresa M. Valle, 57 ECAB 542 (2006).

5

review of the written record was not made within 30 days of the Office’s January 4, 2008
decision.
While the Office also has the discretionary power to grant a review of the written record
when a claimant is not entitled to a review of the written record as a matter of right, the Office, in
its March 25, 2008 decision, properly exercised its discretion by stating that it had considered the
matter in relation to the issue involved and had denied appellant’s request for a review of the
written record on the basis that his claim could be addressed through a reconsideration
application. The Board has held that, as the only limitation on the Office’s authority is
reasonableness, abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deduction from established facts.20 In the present case, the evidence of record does not
indicate that the Office committed any act in connection with its denial of appellant’s request for
a review of the written record which could be found to be an abuse of discretion.
CONCLUSION
The Board finds appellant has not met his burden of proof that he sustained an emotional
condition in the performance of duty. The Board further finds that the Office properly denied his
request for an oral hearing as untimely.

20

Teresa M. Valle, supra note 19; Daniel J. Perea, 42 ECAB 214 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 25 and January 4, 2008 and are affirmed.
Issued: January 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

